Citation Nr: 1547830	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist condition.

2.  Entitlement to service connection for an undiagnosed illness as a result of the Gulf War, also claimed as service connection for chronic fatigue, severe muscle and joint pains, and neurological symptoms. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran checked the box that indicates he wants a Board hearing at the local office on his May 2011 VA Form 9.  A hearing has never been scheduled.  

A November 2015 memorandum from the Veteran's representative states that the Veteran was recently contacted by telephone.  The Veteran indicated that he continues to desire a hearing before the Board, but modified his request to that of a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




